Plaintiffs in error, hereinafter called defendants, were convicted in the district court of *Page 425 
Tulsa county of the crime of robbery, and their punishment fixed by the jury at imprisonment in the state penitentiary for five years for each of them.
The appeal was filed in this court on the 20th day of February, 1932. No briefs have been filed, and no appearance made for oral argument.
As is usual in such cases, the record has been carefully examined for fundamental errors and the evidence read to ascertain if it supports the verdict of the jury.
No fundamental error being found and the evidence being sufficient to support the verdict of the jury, the cause is affirmed.
EDWARDS, J., concurs. DAVENPORT, P. J., absent.